Case 7:19-cv-00679-EKD-RSB Document 41 Filed 08/06/20 Page 1 of 1 Pageid#: 2251



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION


                                                          Action No: 7:19CV679
  Mountain Valley Pipeline, LLC
                                                          Date: 8/6/2020
  vs.                                                     Judge: Elizabeth K. Dillon
  4.31 Acres of Land, Owned by James T. Chandler          Court Reporter: J. Webb
  and Kathy E. Chandler, et al                            Deputy Clerk: B. Davis


   Plaintiff Attorneys                            Defendant Attorneys
   Seth Land                                      Stephen Clarke
   Wade Massie                                    Blake Willis

 PROCEEDINGS:
 Hearing held on Plaintiff’s [16] Motion to Exclude Testimony by Dennis Gruelle, Plaintiff’s [18]
 Motion for Summary Judgment on the Amount of Just Compensation, Plaintiff’s [20] Motion in
 Limine, Defendants’ [26] Motion in Limine to Exclude Testimony of Joseph Thompson,
 Defendants’ [31] Motion in Limine to Exclude Certain Evidence and Testimony, Defendants’
 [33] Motion in Limine for a View of the Subject Property.
 The Court grants Defendants’ [31] Motion in Limine to Exclude Certain Evidence and
 Testimony by agreement of Counsel.

 Arguments from Counsel on Plaintiff’s [16] Motion to Exclude Testimony by Dennis Gruelle.

 Arguments from Counsel on Plaintiff’s [18] Motion for Summary Judgment on the Amount of
 Just Compensation.

 Arguments from Counsel on Plaintiff’s [20] Motion in Limine.

 The Court takes Plaintiff’s [16] Motion to Exclude Testimony by Dennis Gruelle, Plaintiff’s [18]
 Motion for Summary Judgment on the Amount of Just Compensation, and Plaintiff’s [20]
 Motion in Limine under advisement.

 Arguments from Counsel on Defendants’ [26] Motion in Limine to Exclude Testimony of Joseph
 Thompson. The Court takes Defendants’ [26] Motion in Limine to Exclude Testimony of Joseph
 Thompson under advisement.

 Arguments from Counsel on Defendants’ [33] Motion in Limine for a View of the Subject
 Property. The Court takes Defendants’ [33] Motion in Limine for a View of the Subject Property
 under advisement.
 Written order forthcoming.

 Time in Court: 1:00pm – 2:29p, 2:35p – 4:45p (3 hours 36 min)
